DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/05/2021 has been entered.

Response to Arguments
Double Patenting Rejections:
Applicant’s Argument: Applicant argues application 16/335,940 defines a different technical solution from the present application. 
Examiner’s Response: Applicant’s arguments, see page 12, filed 12/05/2021, with respect to Double Patenting, have been fully considered and are persuasive.  The Double Patenting rejection has been withdrawn. 

Rejections under 35 USC 103:
Applicant’s Argument: Applicant argues in the rejection for claim 1, Mondal only discloses higher layer signaling but fails to disclose setting the parameter sent with respect to at least two downlink control information types. 
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claim thus changing the scope of the invention. After an updated search, Examiner applied 

Applicant’s Argument: Applicant argues in the rejection for claim 9, Huang teaches SRS precoding granularity and resource mapping for SRS but does not teach setting a parameter based on two types of DCI. 
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claim thus changing the scope of the invention. After an updated search, Examiner applied a new grounds of rejection. Examiner notes that the claim is not clear as to how the parameter is set by “at least two downlink control information (DCI) types” although it appears from the specification that a first DCI format would mean a first aggregation parameter, and a second DCI format would mean a second aggregation parameter, but in the end a single parameter is sent to the terminal. The claim is drafted such that it can be interpreted that two DCI of two different types together indicate the precoding / aggregation parameter. While this is not the way Examiner has interpreted the claim and the interpretation is in accordance with the specification, Applicant may want to clarify how the two types of DCI are involved in setting the parameters.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 5, 7, 25, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckley et al. (“Buckley”) (US 20180198600 A1) in view of Tayloe et al. (“Tayloe”) (US 20160150545 A1).

Regarding claim 1, Buckley teaches:
A method for transmission, comprising: 
determining, by a sending terminal, a transmission parameter set corresponding to a transmission resource region [¶0017 base station determines region of resource for sending DCI and control channel including index, frame number, frequency characteristics, see further ¶0029-42 resource region determined for control channel including various parameters including index and frame number], wherein transmission parameters in the transmission parameter set comprise at least one of a resource aggregation granularity parameter, a precoding granularity parameter, or a resource mapping parameter [¶0029-31 aggregation granularity parameter includes, among other parameters, the 3-tuple in ¶0031 including DCI type and aggregation level, see further ¶0034-42 for other parameters in set, Examiner noting that if a resource mapping parameter is supported in the art then resource aggregation and precoding granularity would not have patentable weight]; 
and executing, by the sending terminal, transmission in a corresponding transmission resource region according to the transmission parameters [¶0043-45, Figure 2-3, transmit the control information according to parameters ¶0027-42 which indicate channel characteristics of the PDCCH], and
sending, by the sending terminal, a setting signaling for setting the resource aggregation granularity parameter / precoding granularity parameter to a receiving terminal [Figure 2 shows sent stream includes specific instance parameter, including combination of signaling, such as ¶0029-42, aggregation granularity parameter is the 3-tuple signaled in ¶0031, and other resource parameters, considered setting signaling]
wherein the resource aggregation granularity parameter/ precoding granularity parameter is set corresponding to one or more of: at least two downlink control information (DCI) types [¶0029-31, the 3-tuple in ¶0031 is the resource aggregation granularity parameter under broadest reasonable interpretation, and is set by one of multiple DCI formats or types, and can include other aggregation parameters have multiple different combinations considered to include at least two of the multiple DCI formats], and the setting signaling sent with respect to each of the at least two DCI types is different from each other [¶0029-31, 3-tuple indicated in instance parameter is one of multiple different DCI types or formats, and may include different combinations of DCI type and aggregation, thus setting signaling being the 3-tuple may be different for different DCI types].
Buckley shows different aggregation for different DCI as the aggregation granularity parameter includes a combination of DCI types and aggregation types but does not expressly teach the DCI type and aggregation parameter are tied however Tayloe teaches more clearly wherein the resource aggregation granularity parameter/ precoding granularity parameter is set respectively by one or more of: at least two downlink control information (DCI) types [¶0042 wherein CCE aggregation level is tied to a DCI format / coding rate as coding rates and CCE aggregation are equivalents in this portion].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify in Buckley the link between aggregation and DCI type as in Tayloe. Buckley’s 

Regarding claim 2, Buckley-Tayloe teaches:
The method according to claim 1, further comprising: determining, by the sending terminal, the transmission resource region, wherein transmission resources comprise at least one of a time domain resource, a frequency domain resource, an antenna resource, a beam resource, or a code resource, a quantity of the transmission resource region is N, and N is greater than or equal to 1 [Buckley ¶0029-42, regions comprises subcarriers and time domain resources also a number of CCEs considered time-frequency resources thus greater than one].

Regarding claim 5, Buckley-Tayloe teaches:
The method according to claim 1, wherein the resource aggregation granularity parameter/precoding granularity parameter comprises at least one time window parameter, wherein the time window parameter is used to determine a resource aggregation granularity/precoding granularity parameter [Buckley ¶0029-32 aggregation granularity parameter 3-tuple includes CCE with index which are included in a subframe considered a time window parameter].

Regarding claim 7, Buckley-Tayloe teaches:
The method according to claim 1, wherein an information-to-resource mapping setting is determined respectively by at least one of: at least two layers, at least two layer numbers, at least two CWs, at least two MCSs, at least two demodulation reference signal (DMRS) settings, at least two phase tracking reference signal (PTRS) settings, at least two numerology settings, at least two waveforms, at least two slot types, at least two transmission schemes, at least two DCI types [Buckley ¶0025-42, example mappings include at least two DCI types or DCI formats in 3-tuple], at least two traffic types, at least two CB/CBG settings, at least two transmission settings, at least two beams, at least two .

Regarding claim 25, Buckley-Tayloe teaches a base station comprising:
A processor and a memory storing instruction executable to the processor, which, when executing the instructions, implements the method for transmission according to claim 1 [Buckley ¶0043, base station, see Figure 1 104].

Regarding claim 29, Buckley-Tayloe teaches:
A non-transitory storage medium in which computer-executable instructions are stored, wherein when the computer-executable instructions are executed by a processor, the processor implements the method for transmission according to claim 1 [Buckley ¶0043 teaches base station transmitting, see Figure 104, ¶0077 Figure 9].

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over B Buckley et al. (“Buckley”) (US 20180198600 A1) in view of Tayloe et al. (“Tayloe”) (US 20160150545 A1) and Nasiri Khormuji (US 10972234 B2).

Regarding claim 6, Buckley-Tayloe teaches:
The method according to claim 5.
Buckley teaches a time window but does not teach a window per resource region however Nasiri Khormuji teaches wherein setting the time window parameter comprises: setting the time window parameter for at least two types of channels/signals, respectively; or setting the time window parameter for at least two beam groups, respectively; or setting the time window parameter for at least two transmission resource regions, respectively [Column 7 ll 55-Column 8 ll 1-16, a coherent window of time parameter is set for two sets of resource regions].
.

Claim 9-11, 16, 18, 27, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Huang”) (US 20180097595 A1, effective filing date of provisional application 62/402,141 filed Sept. 30, 2016) in view of Chen et al. (“Chen”) (US 20140112168 A1).

Regarding claim 9, Huang teaches:
A method for setting transmission, comprising: determining, by a receiving terminal, a transmission resource region, wherein transmission resources comprise a time domain resource, a frequency domain resource, an antenna resource, a beam resource, or a code resource [¶0037-38 UE determines a transmission which uses frequency resource, a symbol in time resource, weights i.e. precoding, beams to be emitted on an antenna considered beam and antenna resources]; 
and determining, by the receiving terminal, a transmission parameter set corresponding to the transmission resource region [¶0038-39 set determined comprising parameters], wherein transmission parameters in the transmission parameter set comprise at least one of a resource aggregation granularity parameter, a precoding granularity parameter, a resource mapping parameter, or a code block (CB)/code block group (CBG) [¶0037-38 parameter set determined including precoding granularity and resource mapping ¶0040, Examiner noting only one of these is required for support in prior art, and if support for resource mapping or code block group parameter is used, any limitations related to precoding and resource aggregation do not have patentable weight],
receiving, by the receiving terminal, a setting signaling for setting the resource aggregation granularity parameter / precoding granularity parameter sent by a sending terminal [¶0039, receive setting signaling indicating precoding parameter from base station]
[¶0095, SRS parameters including precoding tied to different DCI formats, configured in RRC].
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the transmission such that the precoding parameter as instructed by the eNB in Huang is instructed based on DCI of at least two types as in Chen. Huang teaches an instruction of the precoding and it would have been obvious to modify this instruction to be based on type of DCI when indicating these parameters as in Chen who teaches DCI influences the signaling of the precoding for SRS and “provides means for determining a precoded SRS vector for one or more served UEs, wherein the determined precoded SRS vector includes determining the precoded SRS vector on a per UE basis, enabling the precoded SRS vector for either one or both of FDD and TDD systems” ¶0092. 

Regarding claim 10, Huang-Chen teaches:
The method according to claim 9, further comprising: executing, by the receiving terminal, transmission in the transmission resource region according to the transmission parameter set [Huang ¶0037-40 transmission in resource set and executed].

Regarding claim 11, Huang-Chen teaches:
The method according to claim 9, wherein the resource aggregation granularity parameter/precoding granularity parameter is determined respectively by one or more of: a downlink control information (DCI) type, a transmission technology, a pilot port group, a channel/signal type [¶0038 may be for SRS as in Huang], a CB/CBG setting, a service type, a waveform, a beam type, a beam group [¶0038 Huang precoders for beams considered beam group], a time domain symbol group/slot group/subframe group, an antenna group, a modulation and coding scheme (MCS) group, a resource allocation granularity, a pilot pattern, an antenna/port number [Huang ¶0037-38 antenna distribution used in determining precoding], an hybrid automatic repeat request (HARQ) related parameter, a receiving method, a multiple access method, a multiplexing method, or a quasi-co-location (QCL) setting.

Regarding claim 16, Huang-Chen teaches:
The method according to claim 9, wherein the resource aggregation granularity parameter/precoding granularity parameter comprises at least one time window parameter, wherein the time window parameter is used to determine a resource aggregation granularity/precoding granularity parameter [Huang ¶0038-40 time window or slot when signal will be transmitted taken into account when emitting signal via precoding granularity parameter thus considered used to determine parameter as time resources taken into account e.g. time window used to determine sending precoded SRS thus a precoding granularity parameter, further SRS precoding based in part of periodic SRS thus related to a time window parameter as per period of SRS].

Regarding claim 18, Huang-Chen teaches:
The method according to claim 9, wherein an information-to-resource mapping setting is determined respectively by at least one of: a layer/layer group, a layer number, a MCS, a DMRS pattern, a phase tracking reference signal (PTRS) pattern, a numerology, a waveform, a slot type, a transmission scheme, a DCI type, a traffic type, a CB/CBG setting, a transmission setting, a beam [Huang ¶0038-40 teaches beam configuration], a beam number, a receiving method, a precoding granularity parameter /resource aggregation granularity, an HARQ related parameter, a multiple access method [¶0037-40 teaches multiple access methods in Huang], a multiplexing method, an A/N setting, a code word (CW)/transmission blocks (TB) setting, or a QCL setting.

Regarding claim 27, Huang-Chen teaches:
A terminal, comprising a processor and a memory storing instructions executable to the processor, which, when executing the instruction, impalements the method for setting transmission according to claim 9 [Huang Figure 2, 200, ¶0049-52].


A non-transitory storage medium in which computer-executable instructions are stored, wherein when the computer-executable instructions are executed by a processor, the processor implements the method for transmission according to claim 9 [Huang Figure 2, 200, ¶0049-52].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Huang”) (US 20180097595 A1, effective filing date of provisional application 62/402,141 filed Sept. 30, 2016) in view of Chen et al. (“Chen”) (US 20140112168 A1)., Zhou et al. (“Zhou”) (US 20140098770 A1) and Papasakellariou (US 20170366377 A1, effective filing date of provisional application 62/364,452 filed July 20, 2016).

Regarding claim 12, Huang-Chen teaches:
The method according to claim 9, wherein the receiving terminal determines a precoding granularity parameter of a second channel/signal according to a precoding granularity parameter of a first channel/signal [Huang ¶0037-39 downlink channel signal, first signal, conveys a parameter considered precoding granularity parameter used to determine how to steer a beam using precoding in uplink, second signal]; 
the receiving terminal determines a precoding granularity parameter of uplink data/demodulation reference signal (DMRS) according to a precoding granularity parameter of a sounding reference signal (SRS) and a precoding granularity parameter of uplink control [see ¶0037-40, ¶0047 of Huang, precoding of data based on a delta for precoding of SRS considered to be uplink control parameter as well and uplink control, see also ¶0047 bit indicates precoding parameter in downlink to be used for uplink, considered uplink control as the claim does not specify uplink control and it can be anything related to uplink transmission].
Huang teaches determining precoding parameters but does not teach a downlink parameter based on CSI-RS however Zhou teaches and the receiving terminal determines a precoding granularity parameter of downlink data/downlink control/DMRS according to a precoding granularity parameter of a channel state information-reference signal (CSI-RS) [¶0069-74, UE detects CSI parameters i.e. measurement considered precoding granularity parameter as this is a broad term that can apply to any parameters and it is used to determine a precoding matrix or precoding granularity parameter to be used for downlink].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang such that CSI-RS-related parameter is used for determining precoding parameter of downlink. It would have been obvious to modify Huang to include this determination based on CSI-RS-parameter as in Zhou to determine the best PMI for efficient downlink communication ¶0069. 
Huang teaches precoding granularity but not determining of uplink control from SRS and data however Papasakellariou teaches the receiving terminal determines a precoding granularity parameter of uplink control/DMRS according to the precoding granularity parameter of SRS and a precoding granularity parameter of uplink data [¶0225].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang such that precoding of uplink is determined according to granularity parameter of SRS and data. It would have been obvious to modify Huang to include this determination based on SRS and uplink data as in Papasakellariou for using transmit diversity in determining precoding for DMRS as in SRS, PUSCH for the base station to demodulate information ¶0121.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Huang”) (US 20180097595 A1, effective filing date of provisional application 62/402,141 filed Sept. 30, 2016) in view of Chen et al. (“Chen”) (US 20140112168 A1)., Xu et al. (“Xu”) (US 20170094621 A1) and Onggosanusi et al. (“Onggosanusi”) (US 20170311296 A1, effective filing date of provisional application 62/327,725 filed April 26, 2016).

Regarding claim 13, Huang-Chen teaches:
The method according to claim 9, wherein the receiving terminal determines a precoding granularity parameter of an uplink channel/signal according to a precoding granularity parameter of a downlink channel/signal [Huang ¶0039 wherein DL signals considered to include a precoding granularity parameter as these are used to determine precoding for uplink channel]; 
[Huang ¶0039 wherein DL signals such as a CSI-RS with a parameter i.e. measurement result considered a precoding granularity parameter as these are used to determine precoding for uplink channel].
Huang-Chen teaches an uplink channel precoded according to CSI-RS but does not teach DMRS however Xu teaches a precoding granularity parameter of uplink (UL) DMRS [¶0060 uplink control precoded may be DMRS according to PMI].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang such that precoding of uplink is based on a parameter for DMRS transmission as in Xu. It would have been obvious to modify Huang to include DMRS transmission using a precoding granularity parameter as in Xu for link adaptation and demodulation ¶0060.
Huang-Tang-Xu teaches uplink DMRS but does not expressly teach DMRS precoded according to CSI-RS however Onggosanusi teaches precoding granularity of uplink according to a precoding granularity parameter of CSI-RS [¶00169 precoding parameters for UL based on estimate or parameter of CSI-RS].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang such that precoding of uplink is based on a parameter for CSI-RS related to precoding granularity. It would have been obvious to modify Huang to include uplink transmission using a precoding granularity parameter related to CSI-RS as in Onggosanusi who teaches the precoder selection method allows for managing UL interference ¶0169.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Huang”) (US 20180097595 A1, effective filing date of provisional application 62/402,141 filed Sept. 30, 2016) in view of Chen et al. (“Chen”) (US 20140112168 A1) and Onggosanusi et al. (“Onggosanusi”) (US 20170311296 A1, effective filing date of provisional application 62327725 filed April 26, 2016).

Regarding claim 14, Huang-Chen teaches:

Huang-Chen teaches determining a precoding granularity parameter but not for downlink however Onggosanusi teaches wherein the receiving terminal determines a precoding granularity parameter of a downlink channel/signal according to a precoding granularity parameter of an uplink channel/signal [¶0169, precoding granularity parameter of an uplink channel is determined as being UL-DL reciprocity see ¶0165, a precoding granularity parameter i.e. an estimate of the downlink channel using CSI-RS is then determined based on this property in order to select a precoder thus this is considered downlink precoding granularity parameter as the claim does not expressly teach what this parameter is].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang such that precoding of uplink is based on a parameter for CSI-RS related to precoding granularity. It would have been obvious to modify Huang to include downlink precoding granularity parameter determination using a precoding granularity parameter related to CSI-RS and reciprocity of UL-DL as in Onggosanusi who teaches the precoder selection method allows for managing UL interference ¶0169.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (“Huang”) (US 20180097595 A1, effective filing date of provisional application 62/402,141 filed Sept. 30, 2016) in view of Chen et al. (“Chen”) (US 20140112168 A1) and Takeda et al. (“Takeda”) (US 20200014491 A1) in view of Qin et al. (“Qin”) (US 20190199496 A1) and Kuchibhotla et al. (US 20170135116 A1).

Regarding claim 20, Huang-Chen teaches:
The method according to claim 9.
Huang-Chen teaches parameters for transmission but does not teach codeblock however Takeda teaches wherein the transmission parameters further comprise setting information of CB/CBG [¶0147].

a capability of a receiving node, a setting of layer numbers [¶0073 UE determines CBG related information according to single layer], a DCI type [¶0147-148 DCI used thus a DCI type], a transmission technology [Figure 3 shows LTE system or technology] , a resource allocation granularity [¶0147 wherein CBG associated with information includes MCS, PRB number i.e. resource allocation], a multiple access method, a multiplexing method [ ¶0166 teaches multiple access and multiplexing methods used for uplink], an MCS setting [¶0147 wherein CBG associated with information includes MCS, PRB number i.e. resource allocation, receiving node i.e. base station indicates capability of receiving CBG by signaling CBG parameters].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang such that CBG determination additionally uses the above settings as in Takeda to execute transmission in smaller units ¶0012.
Huang-Chen-Takeda teaches the above parameters but not expressly QCL however Qin teaches according to a QCL setting [¶0038-39 base station configures UE for uplink transmission, according to QCL setting].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang such that CBG determination additionally uses QCL as in Qin to allow the UE to determine the best beam for transmitting ¶0042 and further Examiner argues that in combination with Huang-Tang-Takeda any parameter set configured for uplink will be related to the configuration of the CBG as in Huang-Tang-Takeda.
Huang-Chen-Takeda-Qin teaches the above parameters but does not teach DMRS setting however Kuchibhotla teaches a demodulation reference signal setting [¶0098 teaches an association between CB segmentation and DMRS].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang such that CBG determination additionally uses DMRS as in Kuchibhotla as any indication of a relationship between DMRS settings and CBG can be used to modify 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Primary Examiner, Art Unit 2478